                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


NATIVE ECOSYSTEM COUNCIL,                        CV 19-67-SPW-TJC

                    Plaintiff,
                                                  ORDER GRANTING
vs.                                               EXTENTION OF TIME

JOHN J. MEHLHOFF, DAVID
BERNHARDT, and CORNELIA
HUDSON

                    Defendant.

      Defendants have filed a motion for extension of time to respond to

Plaintiff’s Complaint (Doc. 1) because Counsel for Plaintiff indicated to

Defendants that an amended complaint is forthcoming. (Doc. 4 at 1-2.)

Defendants wish to file one answer as opposed to two and seek 60 days following

the filing of the Amended Complaint. (Id. at 2.) This motion is unopposed. (Id.)

      Good cause appearing, IT IS HEREBY ORDERED that Plaintiff shall file

its amended complaint on or before December 2, 2019, and Defendants shall

respond within sixty (60) days of the filing of Plaintiff’s amended complaint.

      IT IS ORDERED.

      DATED this 15th day of October, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
